Citation Nr: 1622791	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  15-42 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


R. Starks, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1945 to November 1946.

This appeal comes before the Board of Veteran's Appeals (Board) from an August 2014 decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied entitlement to service connection for macular degeneration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed macular degeneration as a result of radiation exposure in the occupation of Japan shortly after the dropping of atomic bombs in Hiroshima and Nagasaki.  He reported that his duties took him as close as 30 miles from the bomb sites.  In all claims where a "radiogenic disease" was manifested after service and not during any other presumptive period; VA will obtain a dose estimate.  38 C.F.R. § 3.311(a)(1) (2015).  A "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2) (2015).  The Veteran has submitted a letter dated in August 2015 from Dr. Fish, in which he reported that retinopathy could be induced by radiation.

The regulation provides for obtaining opinions through VA's Under Secretary for Benefits where it is shown that a veteran was exposed to ionizing radiation and developed a "radiogenic disease."  38 C.F.R. § 3.311(b)(1) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a dose estimate of the Veteran's in-service radiation exposure.

2.  Obtain an opinion through VA's Under Secretary for Benefits as to whether sound medical and scientific evidence supports the conclusion that it is at least as likely as not that the current macular degeneration resulted from radiation exposure in service.

3.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




